Citation Nr: 1109370	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  05-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for vascular occlusive disease of the bilateral lower extremities.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee disability (excluding symptoms of traumatic arthritis).

4.  Entitlement to an evaluation in excess of 10 percent for service-connected lichen simplex chronicus with xerosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

With respect to the issue of entitlement to an evaluation in excess of 10 percent for impairment of the right knee, the Board notes that in February 2005, the RO granted a separate 10 percent disability for traumatic arthritis of the right knee.  In March 2005, the Veteran disagreed with the continued 10 percent evaluation for impairment of the right knee; he did not disagree with the 10 percent evaluation assigned for traumatic arthritis of the right knee.  In November 2010, however, the Veteran's representative stated that the Veteran provided his notice of disagreement in March 2005 to all issues, and included a second 10 percent rating pursuant to Diagnostic Code 5010; i.e., traumatic arthritis.  This is not the case, and because the November 2010 communication was not received within a year of the notification letter to the Veteran of the February 2005 rating decision (specifically February 24, 2005), the Board construes the representatives statement as a claim for increased evaluation for traumatic arthritis of the right knee.  As such, the issue of entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the right knee has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left knee disability and vascular occlusive disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's impairment of the right knee (excluding symptoms of traumatic arthritis), at its worst, has been no more than slight.

2.  During the appeal period, the Veteran's lichen simplex chronicus with xerosis has not been manifested by 20 to 40 percent involvement of the entire skin surface of the body or exposed areas or systemic therapy such as corticosteroids or other immunosuppressive drugs for six weeks or more during the previous 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee impairment (excluding symptoms of traumatic arthritis) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for an evaluation in excess of 10 percent for lichen simplex chronicus with xerosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806-7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in December 2004, August 2005, and May 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The May 2008 letter specifically advised the Veteran that he should tell VA about or give to VA information that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in January 2005 and January 2008.  38 C.F.R. § 3.159(c)(4).  The January 2008 VA examiner addressed the severity of the Veteran's right knee disability and lichen simplex chronicus in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The January 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base decisions. 
 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

Right Knee

The Veteran's service-connected right knee disability includes a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee and a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 for arthritis of the right knee due to trauma.  As noted above, the issue on appeal is for a higher disability evaluation for other impairment of the knee pursuant to Diagnostic Code 5257; and the Board will limit its analysis to this issue as the symptoms of the Veteran's right knee disability under Diagnostic Code 5257 are separate and distinct from the symptoms of his knee disability under Diagnostic Code 2010.  

 Diagnostic Code 5257 refers to rating other impairment of the knee and provides a 10 percent evaluation for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent evaluation for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran underwent VA examination in January 2005.  The Veteran reported constant right knee pain.  The examiner noted that the Veteran used a walker and wore a knee brace all the time.  Physical examination demonstrated mild periarticular thickening,   Active range of motion demonstrated flexion to 95 degrees, passive range of motion demonstrated flexion to 105 degrees with pain during entire motion.  McMurray's and Lachman's were negative.  No ligament laxity and no varus or valgus instability was seen.  Patella was freely moveable with 3+ pain and 3+ crepitus.  Right muscle groups XIV and XIII were limited in terms of strength assessment due to severe pain with any attempted motion, especially against resistance, and the examiner assigned a strength of 2/5 to both muscle groups.  MRI of right knee demonstrated degenerative changes of the menisci and osteophytic degenerative changes of the knee.  The anterior cruciate ligament was not seen well indicating either a tear or severe atrophy.  Impression included posttraumatic arthritis right knee prolonged disability; MRI shows degenerative changes, arthroscopic debridement in 1996/1997, extreme limitation due to pain, weakness, fatigue and incoordination of the right knee and right lower extremity.  Right leg gives way; however, the disability is vascular occlusive disease and severe synovitis in the right knee and questionable knee derangements with no knee joint instability found.

In June and July 2005, the Veteran presented with complaints of right knee pain, stiffness, loss of range of motion, and swelling at the end of the day.  Physical examination demonstrated no effusion, wasted right vasus medialis and lateralis, active range of motion from zero to 75 degrees, and passive range of motion from zero to 90 degrees, medial joint line tender to palpation. 

In September 2005, the VA examiner who conducted the January 2005 VA examination provided an addendum after a review of the claims file.  The examiner added chondromalacia of the right knee and noted that the Veteran lacked anterior cruciate ligament secondary to service trauma. 

The Veteran underwent VA examination in January 2008.  The Veteran reported constant sharp pain in his right knee located medially which radiate to the calf and right foot and muscle spasms in the right leg, calf, and right foot mostly at night.  The Veteran reported that walking 25 feet and standing for 15 minutes aggravates his knee.  The Veteran reported that it swells frequently.  The Veteran was wearing a heavy brace on the right knee, and the examiner noted a slight limp in favor of the right knee.  The examiner also noted that he could see a slight amount of degenerative changes just in appearance of the right knee compared to the left knee.  Physical examination demonstrated no swelling and no other deformities.  The Veteran demonstrated crepitus, and he was tender medially.  The Veteran demonstrated zero degrees of full extension and 120 degrees of flexion with pain medially and laterally.  There was no laxity and no instability present.  The examiner noted that active range of motion did not produce any fatigue or incoordination and that there was no additional loss of range of motion with repetitive movements times three.  Diagnoses included mild to moderate lateral joint space narrowing of the right knee with degenerative joint disease and chronic right knee pain.

MRI dated in February 2008 showed complex degenerative tearing of the medial and lateral menisci, near complete to complete tearing of the anterior cruciate ligament, severe tricompartmental degenerative changes, nonspecific tibial bone marrow edema in the intercondylar notch region just anterior to the PCL attachment which was noted to perhaps represent contusion or degenerative edema, and joint fluid was upper limits of normal/mildly increased.      

In June 2008, the Veteran presented with complaints of only able to bend right knee approximately 20 degrees with popping sensation and pain with bearing weight and movement.  

The Veteran presented in July 2008 for evaluation of his right knee.  Physical examination demonstrated no effusion.  He had poor quad contraction.  Range of motion was 5 to 90 degrees.  He had mild varus deformity and lateral joint line crepitus with no instability.  X-rays showed lateral compartment end stage arthrosis, bone-on-bone.  Impression was right knee end stage degenerative joint disease.  

As noted above, the Veteran's service-connected right knee disability (excluding symptoms of traumatic arthritis) is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee.  A disability evaluation in excess of 10 percent is not warranted as the record is absent current objective findings of subluxation or instability.  In January 2005, the anterior cruciate ligament was not seen well indicating either a tear or severe atrophy.  In September 2005, the VA examiner noted that the Veteran lacked anterior cruciate ligament secondary to service trauma.  MRI dated in February 2008 showed near complete to complete tearing of the anterior cruciate ligament.  However, in January 2005, no ligament laxity and no varus or valgus instability was seen.  The examiner noted that the right leg gives way; however, the disability is vascular occlusive disease and severe synovitis in the right knee and questionable knee derangements with no knee joint instability found.  In January 2008, there was no laxity and no instability present.  In July 2008, the Veteran had no instability.  

The Board has considered the applicability of an alternative diagnostic code for evaluating the Veteran's right knee disability except for the Diagnostic Codes for evaluating traumatic arthritis.  The Board notes that Diagnostic Code 5258 provides a 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.  The February 2008 MRI showed complex degenerative tearing of the medial and lateral menisci; however, this has not been determined to be related to in-service injury.  In addition, Diagnostic Code 5262 provides higher disability ratings for impairment of the tibia and fibula, which has not been shown in this case. 

Applying all of the appropriate diagnostic codes, the objective assessment of the Veteran's present service- connected right knee disability (excluding symptoms of traumatic arthritis) suggests that he does not have sufficient objective symptoms so as to warrant a 10 percent evaluation.


Skin

The Veteran seeks an initial compensable evaluation for his service-connected lichen simplex chronicus with xerosis.  

The Veteran's service-connected lichen simplex chronicus has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7806-7813.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen).

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating requires at least five percent, but less than 20 percent, of the entire body or exposed areas to be affected, or use of intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.

The 30 percent rating requires 20 to 40 percent involvement of the entire skin surface of the body or exposed areas to be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for six weeks or more during the previous 12-month period.  Id.

Assignment of a 60 percent rating is predicated on a showing of involvement of more than 40 percent of the entire body or the exposed areas; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Under Diagnostic Code 7813, for dermatophytosis, rating is to be undertaken for disfigurement of the head, face, or neck under Diagnostic Code 7800; for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or dermatitis under Diagnostic Code 7806, depending on the prominent disability.  Id.  In this case, as the Veteran's service-connected skin disability has been noted to not cause disfigurement or scars, Diagnostic Codes 7800 through 7805 are not applicable.  

A change to the rating criteria for skin diseases was effectuated as of October 23, 2008 for claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54708.  As this claim was pending prior to October 2008, these changes are not applicable.  

In November 2003, the Veteran presented with hyperpigmented plaques over extensor aspects of elbows and knee; treatment included coal tar shampoo, dovonex, coal tar, Lubriderm.  

In January 2004, the Veteran presented with lichenified hypertrophic plaques over lower legs; treatment included lidex cream and Atarax.  In April 2004, the Veteran presented with lichenified, hyperpigmented plaque on left posterior thigh, macular hyperpigmentation at right acilla, and lichenification of scrotum; treatment included lidex cream, pramoxine, elidel cream, and atarax.  In June 2004, the Veteran presented with moderate xerosis over entire body covering the scrotum, thick, lichenified, hyperpigmented plaques in a 3-centimeter plaque on the left leg; treatment included hydroxyzine, two-week course of clobetasol ointment.

In September 2005, the Veteran presented with lichenified plaques with mild scales on bilateral groins; treatment included hydrocortisone ointment, moisturation, and hydroxyzine.  In November 2005, the Veteran presented with thick lichenified plaques with mild scale on scrotum, popliteal fossae and anterior upper thighs; treatment included triamcinolone cream, moisturization with Lubriderm, hydroxyzine.  In December 2005, the Veteran presented with lichenified plaques with mild scale on scrotum, popliteal fossae and anterior upper thighs; treatment included triamcinolone cream, protopic ointment, moisturization with Lubriderm, hydroxyzine.  

In August 2006, the Veteran presented with hyperpigmented patches over antecubital fossae and flexor forearms, hyperpigmented plaques with lichenification and mild scale over lower back; treatment included lidex cream, triamcinolone cream, protopic ointment, moisturization with Lubriderm, hydroxyzine.

In March 2007, the Veteran presented with hyperpigmented lichenified papules coalescing into larger plaques on axilla, lower abdomen, flank, lower back, and buttocks.  Later that month the Veteran presented with hyperpigmented lichenified scaly plaques on chest, back, and extensor forearms.  Pathology report from punch biopsy showed macular amyloidosis.  Treatment included Lidex, Protopic, and emollients.

The Veteran underwent VA examination in January 2005.  The Veteran reported that his primary symptom was itching.  Physical examination demonstrated very few areas of lichen planus mostly on the scrotum which had been replaced with lichen planus in the skin.  The examiner also noted that the Veteran had xerosis over the entire body but that it was so mild it was difficult to see.  The examiner noted that the amount of skin involved in exposed areas was none and that total skin involved was really minimal, but small areas occupy small portions of something less than 15 percent of the total skin area.  Diagnosis included lichen simplex chronicus primarily scrotum and left elbow.  The examiner noted that the Veteran also had xerosis intermittently on the entire body, currently very little in the way of lesions.

The Veteran underwent VA examination in January 2008.  The Veteran reported that the rash is there all the time and itches every day which gets worse as the day goes on.  The Veteran reported that occasionally, it will bleed and occasionally will drain fluid which is clear.  The examiner noted that the Veteran was using Atarax for itch, fluocinonide ointment two to three times a day.  Physical examination demonstrated no scarring for any of his rashes, no current drainage or pus, and no erythema.  The lower abdomen showed very, very dry skin but without any rashes.  In the scrotal area, the examiner noted no visible rashes but it was very dry.  Behind the left knee was very dry with some scaliness but no visible rashes, pustules, drainage or erythema present.  No scarring was present either.  The examiner also noted that there might be some lichenified and thickened skin in the scrotal area, but that it was very difficult to tell.  Diagnoses included lichen simplex chronicus to the groin area and left knee with psoriasis, chronic itch and dryness.  No scarring and no disfigurement present.  Approximately 1 percent total body of the groin area, zero percent exposed body, less than 1 percent left popliteal area, total body zero percent exposed body.

A disability rating in excess of 10 percent for the Veteran's lichen simplex chronicus with xerosis is not warranted for any period during the course of this appeal.  As noted above, for an evaluation higher than 10 percent, there must be 20 to 40 percent involvement of the entire skin surface of the body or exposed areas or systemic therapy such as corticosteroids or other immunosuppressive drugs for six weeks or more during the previous 12-month period.  This is not the case.  

The Veteran's skin disability has presented as hyperpigmented plaques over extensor aspects of elbows and knee; lichenified hypertrophic plaques over lower legs; lichenified, hyperpigmented plaque on left posterior thigh, macular hyperpigmentation at right acilla, and lichenification of scrotum; moderate xerosis over entire body covering the scrotum, thick, lichenified, hyperpigmented plaques in a 3-centimeter plaque on the left leg; lichenified plaques with mild scale on bilateral groins; lichenified plaques with mild scale on scrotum, popliteal fossae and anterior upper thighs; lichenified plaques with mild scale on scrotum, popliteal fossae and anterior upper thighs; hyperpigmented patches over antecubital fossae and flexor forearms, hyperpigmented plaques with lichenification and mild scale over lower back; hyperpigmented lichenified papules coalescing into larger plaques on axilla, lower abdomen, flank, lower back, and buttocks; hyperpigmented lichenified scaly plaques on chest, back, and extensor forearms; very few areas of lichen planus mostly on the scrotum which had been replaced with lichen planus in the skin and xerosis over the entire body; and lichenified and thickened skin in the scrotal area.

To the extent that the Veteran argues that his xerosis involves 100 percent of the entire skin surface of the body, the term xerosis is not a disability in and of itself but a mere finding involving excessive dryness of the skin.  See Dorland's Illustrated Medical Dictionary 2070 (30th ed. 2003).  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A mere symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See, e.g., Sanchez-Benitez, 13 Vet. App. at 284.  In other words, service connection for a skin condition manifested by xerosis is permitted, but service connection for the symptom of xerosis, by itself, is not.  Since service connection has been established for lichen simplex chronicus with xerosis, the Veteran will be compensated for any xerosis in the assigned rating for lichen simplex chronicus.

The evidence of record does not indicate that the Veteran's service-connected skin disability affects 20 to 40 percent of the Veteran's entire body, 20 to 40 percent of his exposed skin areas, or that systemic therapy was used to treat his condition.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected right knee disability (except for traumatic arthritis) is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected lichen simplex chronicus with xerosis is denied.


REMAND

The Veteran seeks service connection for a left knee disability as secondary to right knee disability.  The VA examiner in September 2005 stated that the Veteran's left knee chondromalacia was likely due to normal wear and tear, not likely secondary as a causal relationship to the right knee problems.  The examiner did indicate that weight shifting because of the severity of the right knee problems could aggravate the naturally-occurring condition of chondromalacia in the left knee.

The Veteran also seeks service connection for vascular occlusive disease of the bilateral lower extremities.  The Veteran contends that he has continuity of symptomatology.  In fact, during a VA examination in December 1997, the Veteran complained of numbness of the entire left leg going back to 1978 or 1979.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, an additional VA examination is warranted to determine whether or not the left knee disability is related to service or to service-connected right knee disability and to determine whether or not the vascular occlusive disease of the bilateral lower extremities is related to service.  Further, a VA   38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to determine the etiology of his current left knee disorder and his vascular occlusive disease of the bilateral lower extremities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current left knee disorder is related to the symptoms documented during the Veteran's active duty service or to service-connected right knee disability, to include whether weight shifting (due to the severity of the right knee problems) aggravated the chondromalacia in the left knee.  

If so, the examiner is requested to identify a baseline level of severity of symptoms for the chondromalacia prior to any such aggravation.  The examiner should be informed that when aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability, the Veteran is compensated only for the degree of disability over and above the degree of disability existing prior to any aggravation.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's vascular occlusive disease of the bilateral lower extremities is related to the Veteran's active duty service.  Specifically, the examiner should provide an opinion that the "numbness of the entire left leg" that the Veteran reported to experience since 1978 or 1978 was at least as likely as not a manifestation of the Veteran's vascular occlusive disease.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


